      Case 2:18-cv-07607-LMA-KWR Document 48 Filed 04/01/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

WESLEY SANDLIN, Individually and                        CIVIL ACTION NO. 18-7607
on behalf of other employees similarly
situated                                                SECTION “I”
                               Plaintiff,               JUDGE AFRICK

VERSUS                                                  MAG. DIV. (4)
                                                        MAGISTRATE JUDGE ROBY
GRAND ISLE SHIPYARD, INC.,
                      Defendant,

                       JOINT MOTION FOR APPROVAL OF SETTLEMENT
                               OF CLAIMS UNDER THE FLSA

       Plaintiffs Wesley Sandlin, Jonathan Triggs and Jose Ayala, and Defendant Grand Isle

Shipyard, Inc. (“GIS” or “Defendant”) jointly move this Court to approve the Settlement

Agreement of Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq., In support of this Motion, the parties submit the accompanying supporting Memorandum.

       The settlement agreement and release has been approved by counsel and will be executed

by the parties upon approval by the Court.

       WHEREFORE, the parties respectfully request that this Court approve the proposed

settlement of Plaintiffs’ FLSA claims. The settlement amount allocated to the FLSA claims

represents a fair and reasonable compromise of disputed issues, and if approved by the Court, the

parties intend to execute the Settlement Agreement to finalize the settlement of this matter and

bring an end to proceedings in this matter. The parties further pray that an order be issued

dismissing this case with prejudice, each party to bear its/her own costs and attorneys’ fees.




       PD.25820921.1
Case 2:18-cv-07607-LMA-KWR Document 48 Filed 04/01/19 Page 2 of 3



                             Respectfully submitted,

                             PHELPS DUNBAR LLP

                             BY:     /s/ David M. Korn
                                    David M. Korn (Bar #21676)
                                    Mark D. Fijman (Bar #37860)
                                    Canal Place | 365 Canal Street, Suite 2000
                                    New Orleans, Louisiana 70130-6534
                                    Telephone: 504-566-1311
                                    Facsimile: 504-568-9130
                                    Email: david.korn@phelps.com
                                           mark.fijman@phelps.com

                             ATTORNEYS FOR DEFENDANT, GRAND
                             ISLE SHIPYARD, INC.


                              /s/ Trang Q. Tran
                              Trang Q. Tran
                              Tran Law Firm)
                              2537 S. Gessner Road, Suite 104
                              Houston, Texas 77063
                              Telephone: (713) 223-8855
                              Email: ttran@tranlawllp.com

                              Scott D. Webre
                              Webre & Associates
                              2901 Johnston Street, Suite 307
                              Lafayette, Louisiana 70503
                              Telephone: (337) 237-5051
                              Email:sctottwebre@webreand
                              associates.com

                              ATTORNEYS FOR PLAINTIFFS




                                2
PD.25820921.1
      Case 2:18-cv-07607-LMA-KWR Document 48 Filed 04/01/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed on April 1,

2019 with the Court’s CM/ECF system, which will electronically send a copy of the same to

counsel for all parties

                                        /s/David M. Korn
                                           COUNSEL FOR DEFENDANT




                                            3
       PD.25820921.1
